PER CURIAM.
In affirming the judgment of this case, we filed no written, opinion, because the .points involved were well known to the parties, and we were not called on to make a declaration of law for other than this particular ease, which case shows that there was neither request nor opportunity to pay tolls in the' canal until the incoming vessel should-reach the Old.Basin, and rule No. 83, relied upon by the appellants, was in effect an invitation to incoming sailing vessels to come up to the harbor under sail, and there, was.negligently.moored in the canal a crib of logs, which to some extent obstructed navigation, and near by there was a stump, very near to the channel, four feet under water, upon which the Lolita struck and re--ceived her damages.. The damages allowed in the District Court, though assigned as error, did not appear to be contested on the hearing, and. they, were substantially. proved in the. record. The petition for rehearing is denied.